ANDERSON, J.
What purports to be a bill of exceptions in this case was signed by the judge after the adjournment of the court, and the record does not show that any time was given for the signing of same in vacation in such a manner as is authorized by law. Gen. Acts 1903, p. 74, giving 20 days after the rendition of decrees, decisions, etc., for signing bills of exceptions, and authorizing an extension, is an amendment of section 465 of the Code of 1896, and which applies to appeals from the probate court alone. The motion to strike ihe bill of exceptions is sustained, and, as no error is assigned to any rulings disclosed by the record proper, the judgment of the circuit court is affirmed.
Counsel for appellant contends that, as the case was tried by the court upon an agreed statement of facts, a bill of exceptions is unnecessary to enable us to review *289the conclusions of the trial court upon the facts, and relies on the case of Le Bron v. Morris, 110 Ala. 115, 20 South. 57. This case does not support the contention, and an examination of the original record discloses the fact that the agreed statement of facts was presented by a bill of exceptions. The only way in which this court can receive information of the evidence offered on a trial below is by bill of exceptions, with perhaps the possible exception in case of a demurrer to the evidence, but with which said exception we are 'not now dealing. — Maddox v. Brown, 9 Port. 118. The agreed statement of facts is no part of the record proper. An agreed statement of facts is but one way of introducing evidence in the lower court, and must be presented to this court by a bill of exceptions.
Affirmed.
Tyson. (1 J., and Dowdbij, and McCleuan, JJ., concur.